Citation Nr: 1047830	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to death pension based on helpless child status.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  He died in 1999.  The appellant is the Veteran's 
daughter. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2008, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the September 2008 remand, the AMC sent the appellant 
release of information forms to her last known address so that 
she could authorize the AMC to assist her in obtaining medical 
records she had identified, which may pertain to the psychiatric 
treatment she received prior to the age of 18 and also whether or 
not she was incapable of self-support prior to age 18, the 
crucial inquiry in the instant case.  These identified records 
include 1986-1987 reports of treatment from Dickinson Mental 
Health Center and St. Mary's Hospital.  Unfortunately, the 
release forms were returned to the AMC as undeliverable.  

Subsequently, the AMC conducted an address search to determine 
whether a new address could be located for the appellant.  As no 
new address was found after an appropriate search, in December 
2009, the AMC issued a formal memorandum indicating that all 
efforts to obtain a new address had been exhausted and that 
further efforts would be futile.  Then, in September 2010, the 
AMC issued a supplemental statement of the case (SSOC), 
indicating that VA had attempted to no avail to contact the 
appellant to obtain further information regarding psychiatric 
treatment received prior to age 18 but had not received any 
information in return from the appellant.   The AMC also noted 
that it had attempted to obtain medical evidence of psychiatric 
disability from the Social Security Administration (SSA) but had 
been informed that SSA did not have any medical records 
pertaining to the appellant.  The AMC mailed the SSOC to a 
different address for the appellant, which was apparently 
obtained through a new address search.

Later in September 2010, the appellant issued a short response to 
the September 2010 SSOC where she indicated that she receives SSI 
disability payments for her bipolar disorder, which was first 
diagnosed at age 9.  She included with this response a copy of a 
letter from the Social Security Administration (SSA) indicating 
that she was continuing to receive SSI disability payments.  

Although the AMC made appropriate efforts to locate the appellant 
(and eventually did locate her), there is no indication from the 
record that the AMC mailed any release forms to the appellant at 
her new address and there is no mention in the SSOC of the need 
to return the earlier mailed release forms.  Consequently, as the 
evidence of record at least suggests that the appellant may have 
been incapable of self-support prior to age 18 and as she has now 
been located, the Board finds it appropriate to allow her another 
opportunity to provide appropriate release of information forms 
to the AMC in order that VA may assist her in obtaining medical 
records that pertain to her psychiatric treatment prior to the 
age of 18 or any records that would shed light on the nature of 
her psychiatric disability prior to the age of 18.  (The Board 
finds it appropriate to offer the appellant this second 
opportunity due to the nature of her current disability).  
Accordingly, the AMC should send the appropriate release of 
information forms to the appellant's current address of record 
and should allow an appropriate, reasonable amount of time for 
her to respond.   

Also, given that the appellant has affirmatively identified 
herself as a current SSI recipient, the AMC should contact the 
SSA to determine when, and at what age, the appellant began to 
receive SSI benefits.  The RO should also request from SSA a copy 
of the determination, which initially granted SSI benefits to the 
appellant.  

Additionally, the Board notes that the appellant has indicated 
that she had great difficulty in school as a child and that she 
had to be placed in classes for children with learning 
disabilities.  Accordingly, on remand the appellant should be 
asked to inform the AMC of the highest grade she completed and 
should also be asked to sign release of information forms 
pertaining to the schools she attended prior to her 18th birthday 
so that any available records from these schools may be obtained, 
to include a record of the highest grade the appellant completed, 
her overall record of school achievement and any available 
special education records.

Further, as noted in the prior remand, recent correspondence from 
the appellant, to include her September 2010 communication, 
indicates that she has changed her name.  Accordingly, on remand, 
the AMC should ascertain the nature of this name change.

Finally, if any of the above actions result in the need for 
further development, to include the provision of a VA medical 
opinion as to whether, based on a review of the evidence of 
record, the appellant was incapable of self-support prior to the 
age of 18, such development should be conducted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant 
at her current address (which currently 
appears to be the address listed on her 
September 28, 2010 correspondence) and 
provide her with the necessary release of 
information forms in order to assist her in 
obtaining medical records that pertain to her 
psychiatric treatment prior to the age of 18 
(she turned 18 on May [redacted], 1995), or any 
record that would shed light on her 
psychiatric disability prior to the age of 
18.  In addition to the release forms, the 
RO/AMC should also send the appellant a copy 
of the seven page list of providers she 
submitted with her May 2005 claim to assist 
her in filling out the release forms.   Also, 
the RO/AMC should request that the Veteran 
indicate the highest grade level she 
completed in school; identify the schools she 
attended prior to age 18; and provide release 
of information forms for each school so that 
the RO can attempt to obtain records from 
each school.   Further, the RO should ask the 
appellant to identify when she first began 
receiving SSI benefits.   

After the appellant has signed and returned 
the appropriate releases, all outstanding, 
available records should be obtained and 
associated with the claims folder. These 
records should include 1986-1987 reports of 
treatment from the Dickinson Mental Health 
Center and St. Mary's Hospital (if available) 
and any available school records.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the appellant, a 
notation to that effect should be inserted in 
the file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the appellant the opportunity to 
obtain and submit those records for VA 
review. 

2.  The RO/AMC should attempt to ascertain 
the nature of the name change reported by the 
appellant.  Her assistance in making this 
determination should be requested if needed.  
Specifically, it should be determined whether 
the appellant is now married.  

3.  The RO/AMC should contact the Social 
Security Administration (SSA) to determine 
when, and at what age, the appellant began to 
receive SSI benefits.  The RO should also 
request from SSA a copy of the determination, 
which initially granted SSI benefits to the 
appellant.  

4.  If any of the above actions result in the 
need for further development, to include the 
provision of a VA medical opinion as to 
whether, based on a review of the evidence of 
record, the appellant was incapable of self-
support prior to the age of 18, such 
development should be conducted.   

5.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the RO/AMC 
should issue an appropriate SSOC and provide 
the appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until she 
is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


